Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/804944 in view of US Pat. No. 5272246 Roderiguez et al.

The copending application is not earlier filed because it is filed on the same day as the instant application.

The copending claims 1-20 recite the composition, fiber, yarn, and fabric limitations of the instant claims.  Note all of the copending claims and particularly copending claims 1 and 2 for the instantly claimed copolymer monomer composition limitations.  The copending claims are silent regarding how the fibers are formed and do not specify the spinning of the instant claims.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to spin the compositions of the copending claims to make them into the fiber containing inventions of the copending claims because Roderiguez, column 6, lines 47-50 considered with the total disclosure shows spinning similar polyesters into fibers and spinning would have been expected to form the compositions of the copending claims into the fibers and fiber containing inventions of the copending claims which makes the instantly claimed inventions obvious over the claims of copending Application No. 16/804944.

This is a provisional nonstatutory double patenting rejection.

4.      The instant claims are not the subjects of prior art rejections.  It is noted that the above obviousness-type double patenting rejection is not a prior art rejection.
The examiner notes US Pat. No. 10351995 Usher, Jr., US Pat. No. 5272246 Roderiguez et al., US Pat. No. 10174454 Usher, Jr., and EP 3141636 Usher.  Each of these documents disclose amounts of adipic acid that are much lower than the amounts of adipic acid of the instant claims.  Even considering the broader language such as US Pat. No. 10174454 Usher, Jr., column 4, lines 28-30, there is no disclosure to use the instantly claimed amounts of adipic acid in the prior art inventions.  Considering the whole disclosure of US Pat. No. 10174454 Usher, Jr., it appears that the amounts of adipic acid that give this property are about 4.5-5.5 percent adipic acid based on the polyester copolymer.
The examiner notes US Pat. Application Publication No. 2018/073680 Usher, Jr.  This disclosure contains too much diethylene glycol to meet the instant claims.  There is no disclosure to use the instantly claimed amounts of adipic acid with the instantly claimed lower amounts of diethylene glycol.
There is not proper motivation to modify the prior art inventions into those of the instant claims.

5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762